          Case 1:18-cv-07136-GWG Document 71 Filed 08/02/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
KEVIN DOOLEY,                                                  :
                                                                   ORDER
                                                              :
                          Plaintiff,
                                                              :    18 Civ. 7136 (GWG)
                   v.
                                                              :
UNITED STATES OF AMERICA,
                                                               :
                           Defendant.
----------------------------------------------------------------x
GABRIEL W. GORENSTEIN, UNITED STATES MAGISTRATE JUDGE

        The Court set a deadline for the filing of any summary judgment motion for “14 days
following the conclusion of the mediation” (Docket # 47). The mediator reported on March 25,
2021, that the mediation had concluded. Any summary judgment motion was thus due at the
latest on April 8, 2021. When no summary judgment motion was filed on that date, the Court set
a deadline of May 14, 2021, for the filing of pretrial order materials, a date that was later
extended to July 30, 2021 (Docket ## 49, 51, 56).

        Plaintiff has now purported to file three summary judgment motions (Docket ## 66, 67,
68). These motions are all denied. First, the motions are untimely, as just described. Second,
the motions do not comply with Local Civil Rule 6.1 or 56.1. This denial is without prejudice to
raising the same issues in an appropriate context during the trial.

        Additionally, the Court notes that plaintiff has improperly filed motions in limine without
complying with the procedure outlined in Docket # 49 (requiring any such motions to be
contained in a trial memorandum of law). Accordingly, the motions in limine (Docket ## 58, 59,
61, 62, 63, 64, 65) are all denied. The Court will grant an extension until August 6, 2021, for
plaintiff to file any trial memorandum of law.

        Finally, the Court notes that plaintiff did not file his proposed findings of fact and
conclusions of law as required by Docket # 49 but rather emailed them to Chambers. Plaintiff
shall correct this error forthwith.

        SO ORDERED.

Dated: August 2, 2021
       New York, New York
